Citation Nr: 1033157	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  98-07 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

1.  Entitlement to an initial compensable evaluation for pes 
planus of the left foot.

2.  Entitlement to a separate evaluation for degenerative joint 
disease of the left first metatarsal.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from September 1989 to November 
1992, and from October 1994 to December 1996.

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Creek 
in which service connection was denied for right and left knee 
disabilities, insomnia, a throat disability, and a right foot 
disability.  Service connection for pes planus was granted and 
evaluated as noncompensable, effective in December 1996.  The 
Veteran continues to appeal for a higher rating for this 
disability.  See AB v. Brown, 6 Vet. App. 35 (1993).

These claims have been remanded several times for development, 
including affording the Veteran an opportunity to provide 
testimony before a Veterans' Law Judge, which he did in August 
2001.  The Veterans' Law Judge who presided over the August 2001 
hearing retired, and the Veteran was given the opportunity for 
another hearing, which he accepted.  He then testified before the 
undersigned Veterans Law Judge in February 2008.  Transcripts of 
the hearings have been made and are associated with the claims 
file.  A May 2008 Board dismissed the insomnia, throat 
disability, and right foot disability claims; and remanded the 
bilateral knee and pes planus claims for further development and 
consideration.  A May 2010 rating decision granted service 
connection for the bilateral knee disability.  

The issues have been recharacterized as indicated on the title 
page to comport with the medical evidence of record.

The issue of entitlement to an initial compensable evaluation for 
pes planus of the left foot is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 



FINDING OF FACT

The Veteran's left first metatarsal demonstrates X-ray evidence 
of degenerative changes and painful motion.


CONCLUSION OF LAW

The criteria for a separate 10 percent disability rating for 
degenerative joint disease of the left first metatarsal have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.45, 4.71, 4.71a, Diagnostic Code 5003 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The present case involves a "downstream" issue, as the initial 
claim for service connection was granted in the rating decision 
on appeal, and the Veteran disagrees with the evaluation 
assigned.  

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of demonstrating 
any prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); 
see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  As the Veteran has not 
alleged any prejudice, that burden has not been met.  

Accordingly, the Veteran is not prejudiced by a decision on the 
appeal, regardless of the timing or content of the notice 
provided by the RO.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disability, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time regarding entitlement to a separate rating 
based on degenerative arthritis.  Additional development is 
needed to resolve the pes planus issue.  

II.  Analysis

The Veteran's service treatment records note that pes planus, 
hallux valgus (bunion of the big toe which includes the first 
metatarsal), and plantar fasciitis were diagnosed.  

In February 1997, the Veteran was diagnosed with bilateral hallux 
valgus and pes planus.  A June 1997 rating decision granted 
service connection for pes planus of the left foot and assigned a 
noncompensable rating.  The Veteran appeals for a higher rating.  

A VA feet examination was conducted in December 2006.  The 
Veteran stated that he missed two or three days of work due to 
bilateral feet pain.  The right foot pain did not interfere with 
his activities of daily living, but prevented participation in 
sports and prolonged standing and walking.  The examiner noted 
that the Veteran's left foot range of motion was not limited by 
pain weakness, fatigue, lack of endurance, gross incoordination, 
or excessive or awkward motion.  Muscle strength was 5/5 and 
there was no loss of sensation over the feet or toes.  

In the standing position, the Veteran's arches were 3/4 inches 
bilaterally.  The Achilles tendon was in 5 degrees of varus 
angulation and correctable with manipulation.  The Veteran 
complained of painful motion.  VA X-rays dated in January 2008 
and November 2008 found hallux valgus deformity with degenerative 
changes of the left first metatarsal head.  

The diagnoses were bilateral hallux valgus, bilateral plantar 
fasciitis, and pes planus with overusage, by history.  

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to specific 
disabilities.  The ratings are established through application of 
the criteria presented in the VA's Schedule for Rating 
Disabilities, wherein separate Diagnostic Codes identify the 
various disabilities. 38 C.F.R. § 4.1.  If there is a question as 
to which of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where, as here, the Veteran is appealing the rating for an 
already established service-connected condition, his present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  "Staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service- connected 
disability exhibits symptoms that would warrant different 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999) 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working movements 
of the body with normal excursion, strength, speed, coordination, 
and endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 
4.45, and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, or 
pain on movement.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated based on 
limitation of motion under the appropriate diagnostic code(s) for 
the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

As noted above, these criteria were satisfied by the findings 
reported in the November 2008 VA feet examination.  Accordingly, 
a separate 10 percent disability rating may be assigned under 
Diagnostic Code 5003 based on X-ray evidence of degenerative 
joint disease of the Veteran's first metatarsal.  

Diagnostic Code 5280 provides for a 10 percent disability rating 
for unilateral hallux valgus with resection of the metatarsal 
head, or severe enough to be equivalent of amputation of the 
great toe.  38 C.F.R. § 4.71a, Diagnostic Codes 5278.  These 
manifestations are not shown and, therefore, the Veteran is not 
entitled to an even higher rating for hallux valgus or any 
disability of the metatarsal bone.  




ORDER

A 10 percent evaluation for degenerative joint disease of the 
first metatarsal of the left foot is granted.


REMAND

The appellant claims that he has received treatment for his left 
foot pes planus subsequent to the latest VA examination in 
November 2008.  These treatment records should be associated with 
the claims folder.

The VA duty to assist includes the conduct of VA examinations 
where the record does not adequately reveal the current state of 
the claimant's disability.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) citing Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  The Veteran claims that his left foot disability has 
increased in severity since the last VA examination.  The Veteran 
should be afforded another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all additional 
treatment records concerning the Veteran's  
left foot, dated since November 2008.  

2.  Schedule the Veteran for an appropriate 
VA examination to determine the severity of 
his service-connected left foot pes planus.  
The claims file must be made available to 
and reviewed by the examiner in connection 
with the examination.  Any necessary 
special studies should be performed and all 
pertinent clinical findings should be 
reported.  The examiner should provide an 
opinion as to whether there is any marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
swelling on use, characteristic 
callosities, any tenderness of plantar 
surfaces of the feet, marked inward 
displacement, severe spasm of the tendo 
Achillis on manipulation, not improved by 
orthopedic shoes or appliances.  The 
examiner should also provide an opinion 
concerning the impact of the left foot 
service-connected pes planus on the 
Veteran's ability to work, and provide 
supporting rationale for this opinion.

3.  Then readjudicate the claim for an 
increased rating for pes planus of the left 
foot.  If the claim continues to be denied, 
send the Veteran a supplemental statement 
of the case and give him time to respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


